Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					 ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited prior art discloses or teaches a system for managing multiple content delivery networks using a content delivery management platform, the system comprising a combination of: a cloud-based control circuitry configured to: receive, at the abstraction layer of the content delivery management platform, a first interface for a first content delivery network and a second interface for a second content delivery network, wherein the first content delivery network comprises a first network of data processing resources, and wherein the second content delivery network comprises a second network of data processing resources; retrieve, at the abstraction layer, the plurality of applications supported by the content delivery management platform; generate a first mapping, at the abstraction layer, of a first portion of the plurality of applications to the first content delivery network based on respective system contexts for the plurality of applications, wherein mapping the first portion of the plurality of applications comprises utilizing the first network of data processing resources to provide the first portion of the plurality of applications; generate a second mapping, at the abstraction layer, of a second portion of the plurality of applications to the second content delivery network based on the respective system contexts for the plurality of applications, wherein mapping the second portion of the plurality of applications comprises utilizing the second network of data processing resources to provide the second portion of the plurality of applications and cloud-based input/output circuitry configured to process a request based on the first mapping and the second mapping.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/KHANH Q DINH/Primary Examiner, Art Unit 2458